SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

530
KA 15-01733
PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANDREW K. PEYATT, DEFENDANT-APPELLANT.


THOMAS J. EOANNOU, BUFFALO, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered April 22, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal sexual act
in the first degree and attempted course of sexual conduct against a
child in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted course of sexual conduct against
a child in the first degree (Penal Law §§ 110.00, 130.75 [1] [a]) and
attempted criminal sexual act in the first degree (§§ 110.00, 130.50
[1]). Contrary to defendant’s contention, the record establishes that
he knowingly, voluntarily and intelligently waived his right to appeal
(see generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
forecloses any challenge by defendant to the severity of the sentence
(see id. at 255; see generally People v Lococo, 92 NY2d 825, 827;
People v Hidalgo, 91 NY2d 733, 737). We note, however, that both the
certificate of conviction and the uniform sentence and commitment form
incorrectly recite that defendant was convicted of criminal sexual act
in the first degree rather than an attempt to commit that crime. The
certificate of conviction and the sentence and commitment form must
therefore be amended to correct that clerical error (see People v
Oberdorf, 136 AD3d 1291, 1292-1293).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court